McGrath, C. J.
TTpon examination of the court’s instruction to the jury in this case, we do not discover any *302indication of any misapprehension on the part of the trial court, as to the rule laid down in the opinion of this Court upon the former appeal. 93 Mich. 143. The court left it to the jury to say—
“Whether or not, after the settlement in January, defendant’s agent had learned anything he did not then know which led him to act in seizing the property. All the facts and circumstances received in evidence on this subject you may consider.”
Again, the court said:
“Unless, after the time of the settlement in January, there were new developments or changed circumstances, added to what it then knew, affecting the mortgagee’s security, which led defendant, acting in good faith, to believe that it was insecure, and it did so believe, then the defendant is liable.”
Again:
“ You are not to question the judgment of the agent, however erroneous it may have been. If it was based on an honest belief, that is sufficient.”
If the court erred in the statement made, pending the discussion of counsel, as to the admissibility of certain testimony offered by defendant, the court admitted the evidence, and, in its instructions to the jury, corrected any error that may have been made.
Complaint is made that certain evidence as to the value of the machinery was admitted, in the absence of a sufficient showing as to the competency of the witnesses to testify on the subject. One of the witnesses had been engaged in selling threshing machines and engines for five years. He testified that the depreciation by reason of the use for one season would not be over $200. This witness had shown a degree of knowledge upon the question of values. Another witness had handled engines for 10 years, as engineer. He testified that he knew the rig in question, that the rig ought to be worth between *303$1,200 and $1,300, and that the depreciation in value for one year’s nse ought not be over $400. It does not appear that the last witness knew anything about the value of threshing machines, and we think that the testimony was incompetent.
It appears, however, that this apparatus was sold to plaintiff April 16, 1889, for $1,800; that it was seized May 10, 1890; that defendant bought it in for $100, and resold it for $1,400; that the amount of the principal unpaid upon it at the time of its seizure was less than $800, and plaintiff had judgment for $192.50. We think it appears ■clearly that the defendant was not prejudiced by this testimony.
The judgment will therefore be affirmed.
Long, Grant, and Montgomery, JJ., concurred. Hooker, J., did not sit.